DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 08/01/2021.  Claims 1, 3–5 & 7–11 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3–5, 7–8, & 10–11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,981,256 to Besnah.
With regard to claim 1, Besnah discloses a windscreen (abstract), the apparatus comprising: a plurality of separate panels (22, 23, 28–31, 36–40) (Fig. 1), each of the plurality of panels (22, 23, 28–31, 36–40) configured for vertical orientation and having a top edge and an opposing bottom edge defining a height (Fig. 1), and opposing side edges defining a width (Fig. 1); a plurality of vertically oriented hinges (24, 26, 52–55, 57–59), each of the plurality of hinges (24, 26, 52–55, 57–59) being connected to a side edge of two adjacent panels (22, 23, 28–31, 36–40) of the plurality of panels (22, 23, 28–31, 36–40) and allowing each of the connected adjacent panels (22, 23, 28–31, 36–40) move between a collapsed position facing the other adjacent panel (22, 23, 28–31, 36–40) and an open position in relation with the other adjacent panel (22, 23, 28–31, 36–40) (Figs. 1 & 8), the plurality of panels are configured to be placed in at least a 120 degrees orientation to substantially form a parabola when in an open position, the plurality of separate panels configured to extend around a campfire when in the open position.
With regard to claim 3, Besnah further discloses the plurality of panels (22, 23, 28–31, 36–40) are aluminum (Col. 2, lines 38–42).
With regard to claim 4, Besnah further discloses the plurality of panels (22, 23, 28–31, 36–40) are four panels (Fig. 1).
With regard to claim 5, Besnah further discloses the plurality of panels (22, 23, 28–31, 36–40) are six panels (Fig. 1).
With regard to claim 7, Besnah further discloses the at least one ground spikes (81) being removably secured to the plurality of panels (22, 23, 28–31, 36–40) (Fig. 6; Col. 3, lines 44–47).
With regard to claim 8, Besnah further discloses at least two ground spikes (81) secured to the bottom edge of at least two of the plurality of panels (22, 23, 28–31, 36–40) secure the plurality of panels to the ground (Figs. 1 & 6; Col. 3, lines 44–47).
With regard to claim 10, Besnah further discloses at least one of the plurality of panels (22, 23, 28–31, 36–40) further comprises a ground tab located along the bottom edge of the at least one of plurality of panels (22, 23, 28–31, 36–40), the ground tab having a ground spike opening configured to receive a ground spike (Fig. 6; Col. 3, lines 44–55; shaft (82) is formed with a hollow element such that it is capable of sliding up and down).
With regard to claim 11, Besnah further discloses at least one ground spike (81) secured to the bottom edge of at least two of the plurality of panels (22, 23, 28–31, 36–40) to secure the plurality of panels (22, 23, 28–31, 36–40) to the ground (Fig. 6; Col. 3, lines 44–47).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Besnah.
Besnah fails to disclose each of the at least one ground spikes are hingedly configured to the bottom edge of the respectively panel of the plurality of panels to allow movement from an extended position substantially perpendicular to the bottom edge and a closed position substantially parallel to the bottom edge.  Instead, Besnah relies on a sliding design to allow movement from an extended position substantially perpendicular to the bottom edge and a closed position substantially parallel to the bottom edge (Fig. 6; Col. 3, lines 44–55).  Additionally, as previously discussed, Besnah discloses the use of hinges as a connection means that allows an element to be moved from an open position to a closed position.  As such, it would have been obvious to one of ordinary skill in the art to modify the ground spikes of Besnah with the hinged connection also taught by Besnah because such a combination would have been the simple substitution of one known element (a sliding ground spike) for an alternative (a hinged ground spike) yielding only predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892 (with emphasis on US 4,838,525 to Snow et al).  Applicant is again encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
August 11, 2021